             Case 19-21510                    Doc 14            Filed 09/13/19           Entered 09/13/19 16:24:49                     Page 1 of 10



 Fill in this information to identify the case:

 Debtor name         OnlineAutoParts.com, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-21510
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $7,566,558.02
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $14,185,365.24
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $14,503,005.12
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-21510                   Doc 14            Filed 09/13/19           Entered 09/13/19 16:24:49                     Page 2 of 10
 Debtor       OnlineAutoParts.com, LLC                                                                  Case number (if known) 19-21510



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               American Express                                            06/05/2019                      $470,588.15           Secured debt
               Attn: President or CEO                                      06/10/2019                                            Unsecured loan repayments
               P.O. Box 650448                                             07/16/2019
                                                                                                                                 Suppliers or vendors
               Dallas, TX 75265-0448
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Cardworks Acquiring                                         06/04/2019                       $48,525.74           Secured debt
               Attn: President or CEO                                      07/01/2019                                            Unsecured loan repayments
               101 Crossways Park Drive                                    08/01/2019
                                                                                                                                 Suppliers or vendors
               Woodbury, NY 11797
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               Interamerican Motor Corp.                                   08/21/2019                       $15,054.88           Secured debt
               Attn: President or CEO                                      08/26/2019                                            Unsecured loan repayments
               PO Box 511295
                                                                                                                                 Suppliers or vendors
               Los Angeles, CA 90051-7850
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Kabbage                                                     07/08/2019                       $14,758.34           Secured debt
               925B Peachtree Street NE                                    07/30/2019                                            Unsecured loan repayments
               Suite 1688
                                                                                                                                 Suppliers or vendors
               Atlanta, GA 30309
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Carraige House of New London                                06/05/2019                       $32,949.18           Secured debt
               Attn: President or CEO                                      06/27/2019                                            Unsecured loan repayments
               488 Colman Street
                                                                                                                                 Suppliers or vendors
               New London, CT 06320
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Orio North America Inc.                                     06/05/2019                      $362,204.50           Secured debt
               Attn: President or CEO                                      06/10/2019                                            Unsecured loan repayments
               2550 Broadhead                                              06/28/2019
                                                                                                                                 Suppliers or vendors
               Suite 100                                                   07/02/2019
                                                                                                                                 Services
               Bethlehem, PA 18020                                         07/03/2019
                                                                           07/10/2019                                            Other
                                                                           07/15/2019
                                                                           07/18/2019
                                                                           07/24/2019
                                                                           07/29/2019
                                                                           07/31/2019
                                                                           08/08/2019
                                                                           08/12/2019
                                                                           08/13/2019
                                                                           08/15/2019
                                                                           08/20/2019
                                                                           08/21/2019
                                                                           08/22/2019
                                                                           08/27/2019




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-21510                   Doc 14            Filed 09/13/19           Entered 09/13/19 16:24:49                     Page 3 of 10
 Debtor       OnlineAutoParts.com, LLC                                                                  Case number (if known) 19-21510



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.7.
               Capital One Bank Usa N                                      06/10/2019                      $717,170.38           Secured debt
               Po Box 30281                                                06/11/2019                                            Unsecured loan repayments
               Attn: President or CEO                                      06/12/2019
                                                                                                                                 Suppliers or vendors
               Salt Lake City, UT 84130                                    06/13/2019
                                                                                                                                 Services
                                                                           06/14/2019
                                                                           06/17/2019                                            Other
                                                                           06/18/2019
                                                                           06/20/2019
                                                                           06/25/2019
                                                                           06/26/2019
                                                                           06/28/2019
                                                                           07/01/2019
                                                                           07/02/2019
                                                                           07/08/2019
                                                                           07/09/2019
                                                                           07/11/2019
                                                                           07/15/2019
                                                                           07/17/2019
                                                                           07/24/2019
                                                                           07/26/2019
                                                                           07/31/2019
                                                                           08/01/2019
                                                                           08/06/2019
                                                                           08/08/2019
                                                                           08/12/2019
       3.8.
               SSF Imported Auto Parts, Inc.                               07/03/2019                      $165,521.36           Secured debt
               Attn: President or CEO                                      08/12/2019                                            Unsecured loan repayments
               466 Forbes Boulevard                                        08/13/2019
                                                                                                                                 Suppliers or vendors
               South San Francisco, CA 94080                               08/15/2019
                                                                                                                                 Services
                                                                           08/20/2019
                                                                           08/21/2019                                            Other
                                                                           08/22/2019
                                                                           08/23/2019
                                                                           08/26/2019
       3.9.
               UPS                                                         06/05/2019                      $102,594.52           Secured debt
               Attn: President or CEO                                      06/11/2019                                            Unsecured loan repayments
               28013 Network Place                                         06/25/2019                                            Suppliers or vendors
               Chicago, IL 60673-1280                                      07/16/2019
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-21510                   Doc 14            Filed 09/13/19           Entered 09/13/19 16:24:49                        Page 4 of 10
 Debtor       OnlineAutoParts.com, LLC                                                                  Case number (if known) 19-21510



           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Community Bank, N.A.                                      Exercised Setoff Rights                                       08/29/2019                $103,641.44
       Attn: President or CEO                                    Last 4 digits of account number:   368
       1500 Main Street
       Springfield, MA 01115


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    JETOBRA, INC. DBA JB                              Contract                   Hartford Superior Court                      Pending
               ASSOCIATE OF                                                                 95 Washington Street                         On appeal
               WATERTOWN v.                                                                 Hartford, CT 06106
                                                                                                                                         Concluded
               ONLINEAUTOPARTS.COM,
               LLC Et Al
               HHD-CV19-6115829-S

       7.2.    SPONZO ENTERPRISES LLC                            Housing Summary            Hartford Superior Court                      Pending
               v. ONLINEAUTOPARTS.COM                            Process                    95 Washington Street                         On appeal
               LLC DBA                                                                      Hartford, CT 06106
                                                                                                                                         Concluded
               ONLINEAUTOPARTS LLC
               HFH-CV19-6013851-S

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-21510                    Doc 14            Filed 09/13/19              Entered 09/13/19 16:24:49                     Page 5 of 10
 Debtor        OnlineAutoParts.com, LLC                                                                     Case number (if known) 19-21510



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Lawrence & Jurkiewicz
                60 East Main Street
                Suite 2
                Avon, CT 06001                                                                                                 06/14/2019            $20,000.00

                Email or website address
                avonoffice1004@gmail.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange              was made                        value
       13.1 Newparts, Inc.
       .    Attn: Dano Ramovich
               222 Fesslers Lane
               Nashville, TN 37210                               Intellectual Property                                    08/29/2019                   Unknown

               Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 19-21510                    Doc 14            Filed 09/13/19           Entered 09/13/19 16:24:49                    Page 6 of 10
 Debtor      OnlineAutoParts.com, LLC                                                                   Case number (if known) 19-21510




           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Names, emails, telephone numbers, addresses.
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Acensus Trust Company 401k                                                                 EIN: XX-XXXXXXX

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 19-21510                    Doc 14            Filed 09/13/19           Entered 09/13/19 16:24:49                  Page 7 of 10
 Debtor      OnlineAutoParts.com, LLC                                                                   Case number (if known) 19-21510



    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-21510                    Doc 14            Filed 09/13/19           Entered 09/13/19 16:24:49                        Page 8 of 10
 Debtor      OnlineAutoParts.com, LLC                                                                   Case number (if known) 19-21510



 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Jennifer York                                                                                                              2011-2019
                    PO Box 237
                    Pomfret, CT 06258

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Jennifer York


       26c.2.       Dennis Glynn & Co
                    17 Shunpike Rd, Ste 2
                    Cromwell, CT 06416

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 19-21510                    Doc 14            Filed 09/13/19           Entered 09/13/19 16:24:49                     Page 9 of 10
 Debtor      OnlineAutoParts.com, LLC                                                                   Case number (if known) 19-21510



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Daniel M. Moran                                19 Talcot Mountain Rd                               Member and CEO                        100
                                                      Simsbury, CT 06070



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Daniel M. Moran
       .    19 Talcot Mountain Rd
               Simsbury, CT 06070                                74,073.71                                               Various dates     Salary

               Relationship to debtor
               Owner/CEO


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-21510                    Doc 14            Filed 09/13/19           Entered 09/13/19 16:24:49                 Page 10 of 10
 Debtor      OnlineAutoParts.com, LLC                                                                   Case number (if known) 19-21510



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 13, 2019

 /s/ Daniel M. Moran                                                    Daniel M. Moran
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
